IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

CITY OF SAN ANTONIO,
Plaintiff,

Vv.
Case No. 5:17-cv-01232-JKP-HJB
TIME WARNER CABLE TEXAS,
LLC, d/b/a SPECTRUM AND

CHARTER COMMUNICATIONS,

CO? 60 00D 6ON 60D LGR UGR UD LOD 6On 6G2

Defendant.

_ ORDER ON AGREED MOTION FOR EXTENSION OF TIME
TO FILE MOTION TO EXCLUDE EXPERT TESTIMONY

This cause having come before the Court upon the unopposed motion of
Defendant Time Warner Cable Texas, LLC, seeking an extension of time, up to and
including October 28, 2019, in which to move to exclude the expert witness
testimony of Plaintiff City of San Antonio. Being fully advised, it is now ORDERED

that the motion be, and hereby is GRANTED.

SIGNED __ ( ¥ { c } PT DA. , 2019,

aon a or BEMPORAD
ey CT MAGISTRATE JUDGE
